DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal brief filed on 10/26/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1)    file a reply under 37 CFR 1.111 (if this Office action is nonfinal) or a reply under 37 CFR 1.113 (if this Office action is final); or,
	(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
	A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791        
                                                                                                                                                                                                
Claim Objections
Claim 156 objected to because of the following informalities:  In claim 156, change “haemoglobin” to “hemoglobin”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 120, 122-124,126-134,143, 147, 149, 153-155 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 1 are rejected due to their dependency. 
Claim 1 recites the limitation "the hyperspectral image" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the one or more spectra" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 147, it is unclear in what way the spectral data generated by the spectrometer is configured to indicate whether a bleed is present in the GI tract. Applicant fails to disclose a specific wavelength or spectral range that is considered and associated with indication of whether a bleed is present in the GI tract. Further, Applicant fails to disclose a processor that is configured to process the generated spectral data to determine whether a bleed is present in the GI tract. Clarification is requested via amendments.

Regarding claim 153, it is unclear in what way the spectral data generated by the spectrometer is configured to indicate a concentration of blood concentration in the GI tract of from 0 to 3.5%. Applicant should link this limitation to the processing unit and clarify in what way the spectral data is indicative of concentration of blood concentration in the GI tract of from 0 to 3.5%. Clarification is requested via amendments. 
Regarding claim 154, it is unclear in what way the spectral data generated by the spectrometer is configured to indicate whether blood in meals is present in the GI tract. Applicant fails to disclose a specific wavelength or spectral range that is considered indicative of whether blood in meals is present in the GI tract. Further, Applicant fails to disclose a processor that is configured to process the generated spectral data to determine whether blood in meals is present in the GI tract. Clarification is requested via amendments.
Regarding claim 155, it is unclear in what way the spectral data generated by the spectrometer is configured to indicate whether hemoglobin is present in the GI tract based on spectral features below 600 nm. Applicant should link this limitation to the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 147, 149-153 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a GI tract tissue health profile for the subject based on the in situ spectral data of the GI tract tissue, wherein the spectral data indicates whether a bleed is present in the GI tract. These limitations, as drafted, are processes that, under their broadest reasonable interpretations, cover performances of these limitations in the mind but for the recitation of generic computer components. That is, other than reciting “using a spectrometer to generate in situ spectral data of a GI tract of a subject”, nothing in the claim element precludes the limitations from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional step of “using a spectrometer to generate in situ spectral 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional step of “using a spectrometer to generate in situ spectral data of a GI tract of a subject”, amount to no more than mere instructions to apply the exception using a generic spectrometer and a generic computer component. Mere instructions to apply an exception using a generic spectrometer and a generic computer component cannot provide an inventive concept. The claim(s) is not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 120, 122-124,126-128,132-134, 147,149-154 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ankri et al. (“New optical method for enhanced .
	Regarding claims 1, 122, Ankri et al. discloses a device (abstract, the optical method integrated in PillCam Colon capsule endoscopy (CE)), comprising: a spectrometer (hyperspectral imaging system, section 2.6) configured to generate spectral data of gastrointestinal (GI) tract tissue of a subject in vivo (section 3.3); and the processing unit is configured: i) to access a plurality of reference spectra corresponding to tissue having a specific health condition or a specific oxygenation level (sections 3.3 and 3.5); and ii) to compare the one or more spectra produced from the hyperspectral image with the plurality of reference spectra to determine the health condition of the GI tract tissue (abstract, sections 3.3, 3.5). 
While Ankri et al. discloses that the optical method can easily be integrated in PillCam Colon capsule endoscope (see abstract), Ankri et al. fails to explicitly disclose that the device is an ingestible device. Blit et al. discloses a swallowable capsule ([0030]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made before the effective filing data of the claimed invention (AIA ) to incorporate the swallowable capsule of Blit et al. into the device of Ankri et al., since such modification provides optical and processing components integrated into a swallowable capsule in order to conveniently and routinely perform detection of abnormality within the GI tract.  
	Regarding claim 120, Ankri et al. discloses a communications unit configured to transmit data to and/or receive operating parameters from a base station (“data 
	Regarding claim 126, Ankri et al. discloses the specific health condition comprises one or more of normal issue, inflamed tissue, scabbed tissue, and necrotic tissue (section 1 “This detection method, based on the well-known optical properties of immune-conjugated GNPs, enables better differentiation between cancerous and normal tissues,…” and conclusion “this technology is expected to provide a definitive discrimination between cancerous and normal tissues, and to reduce false positive and false negative results”).
	Regarding claim 127, Ankri et al. discloses the determination of the health condition of the GI tract tissue comprises: i) determining coefficients of a linear combinations of the plurality of reference spectra that match the one or more spectra produced from the hyperspectral image (section 3.3; comparison between normalized reflectance spectra of targeted and non-targeted colon cancer tissue and therefore comparing the magnitude of normalized reflectance spectra of targeted and non-targeted colon cancer tissue; See figure 4); and ii) identifying the health condition of the GI tract tissue as a combination of health conditions corresponding to the determined coefficients (section 3.3, the normalized reflection from the LS174T is about three times higher than the total reflectance from SW480 cells, indicating the specific attachment of the GNRs to the cancer cells; figure 4).
	Regarding claim 128, Ankri et al. discloses the comparison comprises: i) comparing a magnitude of the one or more spectra with a magnitude of each reference spectrum within the plurality of reference spectra (sections 3.3, 3.5, figures 4 
	Regarding claim 132, Ankri et al. discloses the spectrometer is configured to acquire a spectrum corresponding to a GI tract tissue (sections 1, 3.3).
	Regarding claim 133, Ankri et al. in view of Blit discloses the device is configured to generate the spectral data at a predetermined region within the GI tract of the subject (Blit et al. discloses that the capsule is guided to observe a lesion, which may be located onto the tissue wall, i.e., parallel to the longitudinal axis of the device; [0016]).
	Regarding claim 134, Ankri et al. in view of Blit discloses the device is operable to generate the spectral data at a plurality of time points as the device travels through the GI tract of the subject (Blit discloses that the capsule is configured to travel through the GI tract over time; [0033]).
	It is noted that claim 147 recites “the spectral data indicates whether a bleed is present in the GI tract”, claim 153 recites “the spectral data indicates a concentration of blood concentration in the GI tract of from 0 to 3.5%”, and claim 154 recites “the spectral data indicates whether blood in meals is present in the GI tract”. These limitations are directed toward printed matter lacking patentable weight in an obviousness analysis because claim limitations directed to mental steps may attempt to capture informational content. Applicant is reminded that the courts and Patent Office have distinguished between functional and non-functional descriptive materials (see MPEP 2106.01). As contained in the noted portion of the MPEP: USPTO personnel should determine whether the claimed nonfunctional descriptive material be given 
	Regarding claim 147, Ankri et al. discloses a method, comprising: using a spectrometer to generate in situ spectral data of a GI tract of a subject (sections 1, 3.3, 3.5), and generating a gastrointestinal (GI) tract tissue health profile for a subject based on in situ spectral data of the GI tract tissue (sections 1, 3.3, 3.5), wherein the spectral data indicates whether a bleed is present in the GI tract (Applicant fails to explicitly recite the specific spectral range that is generated which is indicative of whether a bleed 
	Regarding claim 149, Ankri et al. in view of Blit discloses the spectral data indicates whether hemoglobin and/or a red blood cell is present in the GI tract (Applicant fails to explicitly recite the specific spectral range that is generated which is indicative of whether hemoglobin and/or a red blood cell is present in the GI tract, and it is unclear which wavelength or spectral range in the generated spectral data is considered and associated with indication of whether hemoglobin and/or a red blood cell is present in the GI tract. Since Ankri teaches generating spectral data in a range that overlaps with the claimed spectral range, the spectral data of Ankri is considered to indicate whether hemoglobin and/or a red blood cell is present in the GI tract).
	Regarding claim 150, Ankri et al. discloses the spectral data comprises wavelengths in a range of 400 nm to 680 nm (sections 1, 3.3, 3.5).
	Regarding claim 151, Ankri et al. discloses the spectral data comprises wavelengths in a range of 500 nm to 650 nm (sections 1, 3.3, 3.5).
	Regarding claim 152, Ankri et al. discloses the spectral data comprises wavelengths of 545 nm to 580 nm (figure 1).
	Regarding claim 153, Ankri et al. discloses the spectral data indicates a concentration of blood concentration in the GI tract of from 0 to 3.5% (The spectrometer of Ankri et al. is configured to generate spectral data; sections 1, 3.3, 3.5; Applicant fails 
Regarding claim 154, Ankri et al. discloses a device (abstract, the optical method integrated in PillCam Colon capsule endoscopy (CE)), comprising: a spectrometer (hyperspectral imaging system, section 2.6) configured to generate spectral data of gastrointestinal (GI) tract tissue of a subject in vivo (section 3.3); wherein the spectral data indicates whether blood in meals is present in the GI tract (Applicant fails to explicitly recite the specific spectral range that is generated which is indicative of whether blood in meals is present in the GI tract, and it is unclear which wavelength or spectral range in the generated spectral data is considered and associated with indication of whether blood in meals is present in the GI tract. Since Ankri teaches generating spectral data in a range that overlaps with the claimed spectral range, the spectral data of Ankri is considered to indicate whether blood in meals is present in the GI tract).  While Ankri et al. discloses that the optical method can easily be integrated in PillCam Colon capsule endoscope (see abstract), Ankri et al. fails to explicitly disclose that the device is an ingestible device. Blit et al. discloses a swallowable capsule ([0030]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made before the effective filing data of the claimed invention .  
Claims 129-131, 155-156 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ankri et al. in view of Blit et al. as applied to claim 1 above, and further in view of Iddan et al. (USPN 7,460,896).
	Regarding claim 129, Ankri et al. in view of Blit et al. fails to disclose a specific oxygenation level of the GI tract tissue. Iddan et al. discloses a swalloable capsule that measures oxygen saturation levels of the GI tract (Col.1 lines 55-67). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made before the effective filling date of the claimed invention to incorporate the teaching of measuring oxygenation level of GI tract as taught by Iddan into the device of Ankri et al. in view of Blit et al., since such modification would provide oxygenation level of the GI tract in order to facilitate detection of numerous diseases based on the oxygenation level of the tissue.  
	Regarding claim 130, Iddan discloses the oxygenation level is from about 1% to about 100% (any detection of oxygenation level reads on the oxygenation level from 1%-100% (Col.1 lines 55-67)).
	Regarding claim 131, Iddan discloses the comparison comprises: i) comparing a spectral feature of the one or more spectra with a spectral feature of each reference spectrum within the plurality of reference spectra (Col.5 line 42-Col.6 line 17); and ii) identifying the oxygenation level of the GI tract tissue by matching the spectral features 
	It is noted that claim 155 recites “the spectral data indicates whether hemoglobin is present in the GI tract”, and claim 156 recites “to differentiate between oxygenated hemoglobin and deoxygenated hemoglobin”. These limitations are directed toward printed matter lacking patentable weight in an obviousness analysis because claim limitations directed to mental steps may attempt to capture informational content. Applicant is reminded that the courts and Patent Office have distinguished between functional and non-functional descriptive materials (see MPEP 2106.01). As contained in the noted portion of the MPEP: USPTO personnel should determine whether the claimed nonfunctional descriptive material be given patentable weight. USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,403-04 (Fed. Cir. 1983). USPTO personnel may not disregard claim limitations comprised of printed matter. See Gulack, 703 F.2d at 1384, 217 USPQ at 403; see also Diehr, 450 U.S. at 191,209 USPQ at 10. Plowever, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See ** Lowry, 32 F.3d **>at 1583-84, 32 USPQ2d **>at 1035 **; In re Ngai, 367 F.3d 1336, 70 USPQ.2d 1862 (Fed. Cir. 2004). In the instant application, the claimed limitations as stated above are non-functional descriptive material, and as such, need not be given patentable weight. Under such an interpretation (that is, that the claims merely require generating spectral data), the claims do not distinguish over Ankri et al. in view of Blit et al. in view of Iddan et al. 
	Regarding claim 155, While Ankri et al. in view of Blit discloses generating a spectral data in the GI tract based on spectral features below 600 nm (section 3.3 “measured along the entire visible-NIR spectrum (450–900 nm)”), Ankri et al. in view of Blit fails to disclose that the spectral data indicates whether hemoglobin is present in the GI tract based. Iddan et al. discloses illuminating areas of body lumen with light and detecting diffused light as a measure of hemoglobin oxygenation (figure 4). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made before the effective filling date of the claimed invention to incorporate the teaching of measuring hemoglobin level of GI tract as taught by Iddan into the device of Ankri et al. in view of Blit et al., since such modification would provide oxygenation level of the GI tract in order to facilitate detection of numerous diseases based on the oxygenation level of the tissue.  
	Regarding claim 156, Ankri et al. discloses the spectral data spectral features comprises features of from 600 nm to 1000 nm to differentiate between oxygenated hemoglobin and deoxygenated hemoglobin (sections 1, 3.3, 3.5; Ankri et al. discloses observing changes in the spectral data from 610 nm-690 nm. Therefore, the spectrometer of Ankri et al. is configured to generate spectral data features of from 600 nm-690 nm which is within 600 nm-1000 nm range). While Ankri et al. in view of Blit .  
Claim 143 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ankri et al. (“New optical method for enhanced detection of colon cancer by capsule endoscopy”-Cited by the Applicant) in view of Blit et al. (USPN 2011/0125031-Cited by the Applicant) as applied to claim 1 above, and further in view of Iddan et al. (USPN 2013/0172672).
	Regarding claim 143, While Ankri et al. in view of Blit et al. discloses a swallowable capsule for monitoring GI tract at a specific location, Ankri et al. in view of Blit et al. fails to disclose that the device is configured to attach to the GI tract of the subject in vivo. Iddan et al. discloses a swallowable in-vivo medical device ([0013]) 

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered. Applicant argues that the particular hyperspectral system used by Ankri could not fit within an ingestible device. Examiner maintains that Ankri discloses that their optical device/method is easily integrated in a PillCam (abstract). Therefore, the rejection has been modified in view of Blit et al. to incorporate the optical device of Ankri et al. into the swallowable capsule of Blit et al.. Applicant argues that Blit does not disclose spectral data that indicates whether a bleed is present in the GI tract. In response, Examiner maintains that claim 147 requires using a spectrometer to generate spectral data, wherein the spectral data can be indicative of any parameter or blood constituent depending on the spectrum being analyzed. Therefore, since Ankri and Blit disclose a spectrometer generating a spectral data, Ankri and Blit disclose spectral data indicates whether a bleed is present in the GI tract.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.